913 N.E.2d 1270 (2009)
METRO HEALTH PROF'LS, INC., Appellant,
v.
CHRYSLER, LLC, Appellee.
No. 06A04-0809-CV-547.
Court of Appeals of Indiana.
October 1, 2009.

ORDER
The Appellee, by counsel, has filed a Status Report and a Notice Regarding Treatment of Lemon Law Claims in Connection with Chrysler, LLC Bankruptcy Cases and Sale of Assets to Chrysler Group, LLC. The Appellant, by counsel, has filed a Verified Motion to Substitute Chrysler Group, LLC for Chrysler, LLC. The parties, by respective counsel, have *1271 also filed a Joint Stipulation of Substitution and Joint Stipulation for Dismissal With Prejudice.
Having reviewed the matter, the Court FINDS AND ORDERS AS FOLLOWS:
1. The Parties' Joint Stipulation for Dismissal With Prejudice is GRANTED and this appeal is DISMISSED WITH PREJUDICE.
2. All other remaining motions are MOOT.